Dolan, P.J.
This case is before us on an agreed statement of facts. As such, we are in the same position as was the trial judge who received no evidence and saw and heard no witnesses. Hickey v. Green, 14 Mass. App. Ct. 671 (1982). We agree with the trial judge who found for the defendant, and we dismiss this appeal.
The agreed statement of facts indicates that plaintiff and one Louis Petrozzi (‘Petrozzi”) entered into an agreement under the terms of which plaintiff would prepare a preliminary subdivision and topographic survey for land owned by defendant. Defendant was not a party to this agreement At that time, although the land was not owned by Petrozzi, it was subject to a purchase and sale agreement between Petrozzi and defendant. After plaintiff performed services, Petrozzi apparently defaulted on his obligation to purchase the land. Plaintiff has an unsatisfied judgment against Petrozzi and now seeks to recover payment for its services from defendant
No written or oral contract exists between plaintiff and defendant. There is nothing in the agreed statement of facts that indicates defendant received a benefit from plaintiff’s services, or that either plaintiff or defendant expected that defendant would pay plaintiff for its services. Plaintiff has never billed or invoiced defendant for its services. In short, the agreed facts disclose no basis for liability to be imposed on defendant.
Report dismissed.